Citation Nr: 0029172	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to October 5, 1998 
for the award of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1964.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions from the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO) and the Montgomery, Alabama VARO.  The 
Boston RO denied an increased evaluation in excess of 50 
percent for the veteran's PTSD.  Due to the veteran's 
relocation, the veteran's claims file was transferred from 
the Boston RO to the Montgomery RO in 1998.  Subsequently, 
the Montgomery RO increased the veteran's evaluation for PTSD 
to 70 percent effective October 5, 1998 and granted a total 
disability rating based on individual unemployability 
effective October 5, 1998.  The veteran, his spouse, and his 
representative appeared before a Member of the Board at a 
hearing at the RO in July 2000.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
recurrent intrusive thoughts, flashbacks, nightmares, anger 
and irritability, poor concentration and memory, exaggerated 
startle response, erratic sleep, depression, social 
isolation, suicidal ideation, Global Assessment of 
Functioning (GAF) scores ranging from 40 to 50, and the 
inability to work.

2.  An increase in PTSD disability was factually 
ascertainable on December 1, 1993.

3.  Prior to December 1, 1993, the veteran's service-
connected disabilities included PTSD evaluated as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
bilateral deafness, evaluated as noncompensable; 
hemorrhoidectomy, evaluated as noncompensable; 
epididymectomy, evaluated as noncompensble.  The veteran's 
combined evaluation is 60 percent.

4.  Prior to December 1, 1993, the veteran's service-
connected disabilities did not preclude him from a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  PTSD is 100 percent disabling effective from December 1, 
1993.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 
4.132 and Diagnostic Codes 9411 (1996 & 1999).

2.  Prior to December 1, 1993, the criteria for a total 
rating based on individual unemployability due to service-
connected disabilities were not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341. 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect, and that 
increased compensation is warranted therefor.  The veteran 
has been examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159.

Given the amount of time this case has been on appeal, the 
Board considered whether staged ratings should be assigned.  
See e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue of entitlement to a higher evaluation 
on appeal.  The RO has considered all the pertinent evidence 
for the time period in question.

The Board granted service connection for PTSD in a January 
1993 decision.  In a February 1993 rating decision, the RO 
implemented the Board's decision and assigned a 50 percent 
disability evaluation.

A November 1993 VA Medical Center (VAMC) discharge summary 
reveals that the veteran reported feeling unneeded, 
depressed, and had exacerbation of symptoms after watching 
television reports of Bosnia.  It was noted that the veteran 
had been hospitalized for a suicide attempt by overdose.  
During the course of the hospitalization, the veteran had 
difficulty sleeping due to flashbacks and nightmares related 
to Vietnam, indicated an inability to cope and preferred to 
be isolated at home.  On evaluation at discharge, he was 
oriented times 3.  He was anxious with a very blunted affect.  
He spoke in a low tone.  There was no clinical evidence of 
any ideas or thoughts of harming himself.  His insight was 
limited, his memory and concentration were slow but intact, 
and his judgment was intact.  The discharge diagnoses 
included chronic severe PTSD with a GAF of 50.  The physician 
noted that the veteran was permanently unemployable.  A 
temporary total rating pursuant to 38 C.F.R. § 4.29 was 
subsequently awarded for this period of hospitalization.

In December 1993, the veteran requested an increased 
evaluation in excess of 50 percent for his PTSD and stated 
that he could not work to support his family due to his 
service-connected PTSD.  

During a VAMC hospitalization from June to July 1994, the 
veteran reported nightmares, intrusive thoughts, 
irritability, avoidance of TV, parades, crowds, and weapons, 
isolation of self from family, hyperarousal, sleep 
difficulty, anger, and mood swings.  On evaluation, it was 
noted that the veteran discussed the symptoms with 
appropriate affect.  There was no evidence of psychotic 
ideation.  The diagnoses included chronic PTSD and the GAF 
was 41.  The VA physician stated that the veteran was 
unemployable.   

In August 1994, the RO received a claim for a total rating 
based on his service-connected PTSD.  The veteran was 
admitted to a VAMC in November 1994 for a 6-week PTSD 
treatment program.  The veteran reported feeling depressed 
and discouraged with increased combat nightmares, 
irritability, difficulty sleeping, and isolation from others.  
At discharge, the veteran's current GAF was 41 with a GAF of 
45 in the past year.  The physician stated that the veteran 
was unemployable.

In a June 1995 letter, a VA physician reported that the 
veteran was followed for chronic severe PTSD with recurrent 
major depression.  The VA physician stated that the veteran's 
last hospitalization was due to severe depression, recurrent 
flashbacks, isolation, intrusive memories, sleep 
difficulties, survival guilt and impulsive attempt to 
overdose with medications.  He stated that with the 
chronicity and severity of the veteran's traumatic 
experiences with recurrent suicidal thoughts, prognosis was 
guarded and poor.  The VA physician opined that the stress of 
recurrent enduring stress of war strongly affected his daily 
functioning and relationship to his family which was 
indicative that permanent employment could not be expected.

At a July 1995 VA examination, it was noted that after seeing 
the television reports of the Oklahoma City bombing, the 
veteran's symptoms increased.  The examiner noted that his 
flashbacks, guilt and depression got out of control, and the 
veteran went into a suicidal crisis.  It was noted that there 
was deterioration in the veteran's ability to find something 
to occupy his mind, but this has been difficult due to his 
poor patience and concentration and his intermittent 
suicidality.  On evaluation, he was alert and cooperative and 
gave good history.  Severe depression with suicidality was 
noted.  He denied homicidality.  There was no evidence of a 
thought disorder.  It was noted that he had limited but 
adequate insight into his condition and that the severity of 
his symptoms severely affected his personal judgment.  The 
examiner stated that at times the veteran was a danger to 
himself.  The diagnoses were severe PTSD and major depression 
with suicidal ideation present.

During a December 1998 VA examination, the veteran complained 
of recurrent flashbacks, chronic irritability, difficulty 
sleeping, survival guilt, and avoidance of thoughts and 
feelings regarding Vietnam.  He denied suicidal ideations.  
The examiner referred to the June 1995 letter from the 
veteran's previous treating physician.  On evaluation, the 
examiner noted that the veteran appeared to be humming to 
himself.  His affect was constricted, his speech was 
spontaneous except for some mumbling, and his ability to 
focus, sustain and shift attention was decreased.  His 
thought process was coherent, and was negative for auditory 
or visual hallucinations.  Short term and remote memory were 
adequate and insight and judgment was fair.  The diagnosis 
was chronic PTSD with a GAF of 40.  The VA examiner opined 
that the veteran should be considered unemployable due to his 
severe PTSD.

At his July 2000 Travel Board hearing, the veteran testified 
that he had a bad temper, poor memory and concentration, 
nightmares, flashbacks, avoided TV, preferred to be alone, 
and had not worked since 1984. The veteran spouse testified 
that the veteran's PTSD had a detrimental affect on the 
family, that he started projects but never finished them, and 
that he preferred to be alone.   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to an increased evaluation for PTSD in 
December 1993, the Board will consider both the old and 
revised criteria in evaluation the claim.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

According to the examiners, the veteran's GAF scores range 
from 40-50.  The examiners are in the best position to assess 
the degree of the veteran's impairment.  The assignment of 
the GAF Score expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.  
The Board notes that VA medical evidence including 1993 and 
1994 hospital reports and a 1995 VA examination reveal 
complaints of recurrent intrusive thoughts, nightmares, anger 
and irritability, impaired concentration, increased startle 
response, depression, social avoidance, isolation, and 
suicidal ideation and findings of unemployability.   
Additionally, in June 1995, the veteran's treating VA 
psychiatrist provided a statement expressing his opinion that 
the veteran was unemployable due to his PTSD symptoms.  
Moreover, in a December 1998 VA examination, the examiner 
noted the veteran's complaints and history and specifically 
set forth the veteran's previous VA psychiatrist statements 
and then determined that the veteran was unemployable due to 
the severity of his PTSD.  Based on this information, the RO 
granted a 70 percent evaluation for PTSD and awarded a total 
rating based on individual unemployability.  Upon review, the 
Board can find no difference in the evidence presented in 
December 1998 than that of record in December 1993, other 
than an October 1993 suicide attempt.  In reviewing a factual 
scenario involving the application of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 prior to the November 1996 revision, the 
Court held that the Board should determine whether the 
veteran's PTSD disability meets any one of the three 
independent criteria required for a 100 percent PTSD rating.  
If the Board determines that one of the criteria is met, it 
shall award a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).   Accordingly, the Board finds that an 
evaluation of 100 percent for PTSD, under both the old and 
revised criteria, is warranted.

II.  TDIU

The Board notes that the veteran also appealed the issue of 
an effective date prior to October 5, 1998 for the award of a 
total disability rating based on individual unemployability.  
Specifically, the veteran alleged that he filed a claim for a 
total rating in 1989.  

A.  Subsequent to December 1, 1993

In view of the above determination, the Board finds that it 
must first address the effective date of the 100 percent 
evaluation for PTSD.  As to the effective date of the above 
evaluation, the law and regulations provide that the 
effective date of an evaluation of an increased claim is the 
date which it is factually ascertainable that an increase in 
disability occurred if a claim is received within 1 year from 
such date, otherwise the date of receipt of claim.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400 
(o) (2) (1999).  

The veteran's claim for an increased evaluation for PTSD was 
received on December 6, 1993.  VAMC records indicate that the 
veteran hospitalized for a suicide attempt and PTSD symptoms 
until November 19, 1993.  In February 1999, the RO granted a 
temporary total rating under 38 C.F.R. § 4.29 through 
November 30, 1993 and thereafter assigned a 50 percent 
evaluation effective December 1, 1993.  The Board finds that 
it was factually ascertainable that an increase in disability 
occurred at the time of the veteran's hospitalization in 
October 1993.  As the veteran's claim was received within 1 
year of such, the effective date of the increase is December 
1, 1993.  (The Board notes that a temporary total rating was 
granted from the date of hospitalization in October 1993).  
Accordingly, the Board finds that the effective date of the 
100 percent evaluation for PTSD is December 1, 1993, the 
first date following the temporary total rating on which it 
was factually ascertainable that an increase in the 
disability occurred.  

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99 (1999).  Thus, as the Court recently held 
that a total rating based on individual unemployability is a 
lesser benefit than a schedular 100 percent rating, the 
portion of the veteran's claim pertaining to a total rating 
based on individual unemployability subsequent to December 1, 
1993 is moot.  See Colayong v. West, 12 Vet. App. 524 (1999).  
  
B.  Prior to December 1, 1993

The Board observes that evidence of record indicates that the 
veteran did file a claim for a total rating based on 
individual unemployability in 1989.  Specifically, in a VA 
Form 21-4138, dated in October 1989, and received on November 
1, 1989, in support of his claim for service connection for 
PTSD, the veteran stated he was totally disabled, could not 
work, and had begun to seek psychiatric help.   Subsequently, 
in a September 1993 statement, the veteran again requested a 
total disability rating based on his unemployment.

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid. See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (1999).  A "claim" is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (1999).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of such, if a formal claim has not been filed, 
an application form will be forwarded to the claimant.  38 
C.F.R. § 3.155(a) (1999).  "Date of receipt" means the date 
on which a claim, information or evidence was received by the 
VA.   38 C.F.R. § 3.1(r) (1999). See also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Thus, the Board 
finds that the statement by the veteran by the veteran in 
November 1989 that he was totally disabled was an informal 
claim for a total disability rating based on individual 
unemployability.  Here, the veteran contends that an 
application was not forwarded by the RO.  The Board notes 
that there is no evidence that an application was sent to the 
veteran nor is there evidence that one was sent to the 
veteran at this time.  As the evidence is in equipoise, the 
Board finds that an application was not sent by the RO in 
November 1989.  Thus, the Board concludes veteran's claim for 
a total rating based on individual unemployability has been 
pending since November 1, 1989.   

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.19 (1999).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (1999).  The 
threshold question is whether the service-connected 
disabilities are sufficient, in and of themselves, to render 
the veteran unable to secure or follow a substantially 
gainful employment.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to an individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

At the time of his claim in 1989, the veteran did not have a 
single disability rated at 60 percent.  Specifically, he had 
a 10 percent evaluation for tinnitus and noncompensable 
evaluations for a hemorrhoidectomy, bilateral deafness, and 
epididymectomy. The combined disability rating was 10 percent 
disabling.  At that time, the veteran had filed a claim for 
PTSD which was subsequently granted and assigned a 50 percent 
evaluation, thus increasing his combined evaluation to 60 
percent.  Nevertheless, prior to December 1, 1993, the 
veteran did not meet the schedular guidelines provided for 
consideration of a TDIU pursuant to 38 C.F.R. § 4.16.  That 
is, while he had at least one service-connected disability 
ratable at 40 percent or more, there were not sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent.  

The Board notes that in addition to his service-connected 
disabilities set forth above, the veteran underwent a left 
nephrectomy and excision of right cancer tumor in 1984 and 
1985 and was determined to be totally disabled by Social 
Security Administration.  These disabilities are not service-
connected.

Information of record reflects that the veteran graduated 
from high school and attended college for 3 years, and last 
worked as a newspaper circulator and convenience store clerk 
in 1984.  The veteran reported that he has been unable to 
work since that time initially due to his physical 
disabilities, but later due to his psychological disorder.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds prior to December 1993, the evidence did not 
demonstrate that the veteran's service-connected disabilities 
were sufficient to render it impossible for the average 
person or for the veteran individually to secure and follow 
any substantially gainful occupation.  In evaluating the 
veteran's claim, the Board stresses that only disabilities 
stemming from the service-connected conditions, namely his 
tinnitus, bilateral deafness, hemorrhoidectomy, 
epididymectomy, and PTSD, may be considered.  Prior to 
December 1993, the Board notes that the veteran had multiple 
debilitating medical problems, which were not shown to be 
related to his service connected disabilities or otherwise 
service connected at this time.  

In this case, the clinical evidence of record suggests that 
the veteran's multiple nonservice-connected disabilities were 
the primary reason he was unable to work prior to December 
1993.  Accordingly, entitlement to a total disability rating 
based on individual unemployability prior to December 1993 
was not warranted.


ORDER

A 100 percent evaluation for PTSD, effective December 1, 
1993, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  A total 
rating based on individual unemployability prior to December 
1, 1993 is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

